      Case 3:20-cr-00087-ECM-SRW Document 33 Filed 01/19/21 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         ) CRIM. CASE NO. 3:20-cr-87-ECM
                                                  )
SHIRLEY ANN MOREMAN                               )
MENDE LEONE                                       )

                      MEMORANDUM OPINION and ORDER

       Now pending before the court is Defendants Shirley Ann Moreman and Mende

Leone’s unopposed joint motion to continue trial (doc. 32) filed on January 15, 2021. Jury

selection and trial are presently set on the term of court commencing on February 22, 2021.

For the reasons set forth below, the court will grant a continuance of the trial pursuant to

18 U.S.C. § 3161(h)(7).

       While the trial judge enjoys great discretion when determining whether to grant a

continuance, the court is limited by the requirements of the Speedy Trial Act. 18 U.S.C.

§ 3161; United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986). The Act provides

in part:

       “In any case in which a plea of not guilty is entered, the trial of a defendant
       charged in an information or indictment with the commission of an offense
       shall commence within seventy days from the filing date (and making public)
       of the information or indictment, or from the date the defendant has appeared
       before a judicial officer of the court in which such charge is pending,
       whichever date last occurs.”

18 U.S.C. § 3161(c)(1).

       The Act excludes, however, certain delays from the seventy-day period, including

delays based on “findings that the ends of justice served by taking such action outweigh

the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
      Case 3:20-cr-00087-ECM-SRW Document 33 Filed 01/19/21 Page 2 of 2


3161(h)(7)(A). In determining whether to grant a continuance under § 3161(h)(7), the court

“shall consider,” among other factors, whether denial of a continuance would likely “result

in a miscarriage of justice,” or “would deny counsel for the defendant . . . the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.”

§ 3161(h)(7)(B)(i), (iv).

       Counsel for the Defendants represent to the Court that they need additional time to

evaluate the case, prepare a defense and advise their clients. Counsel need additional time

to review discovery, which is voluminous. In addition, due to the national pandemic

caused by Coronavirus Disease 2019 (COVID-19), the Defendants’ ability to secure

records and interview witnesses has been impeded. The government does not oppose a

continuance. After careful consideration, the Court finds that the ends of justice served

by granting a continuance of this trial outweigh the best interest of the public and the

Defendanst in a speedy trial. Thus, for good cause, it is

       ORDERED that the joint motion to continue (doc. 32) is GRANTED, and jury

selection and trial are CONTINUED from February 22, 2021 to the criminal term of court

set to commence on May 17, 2021 at 10:00 a.m. in Montgomery, Alabama. All deadlines

tied to the trial date are adjusted accordingly.

       The United States Magistrate Judge shall conduct a pretrial conference prior to the

May trial term.

       Done this 19th day of January, 2021.

                                            /s/Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
